BASKIN, J.
(dissenting). — Tinder the provisions of section 648 of the Eevised Statutes, it was the mandatory duty of the respondent, as constable, to serve and return the sum-mouses and executions directed or delivered to him by the justice of the peace; and if he had refused to perform that duty, in the absence of any legitimate excuse, he would have been amenable to the justice therefor. The fact that the contract which the respondent entered into with the city was void, as against public policy, did not, therefore, deprive him of'the right to recover the fees allowed for serving the summonses and executions directed or delivered to him by the justice of the peace. '